Citation Nr: 0937138	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-27 904	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
has been received.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from January 1966 to January 
1968, including a year in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  
Therefore, while the Veteran claimed entitlement to service 
connection for PTSD in his August 2005 claim, the issue on 
appeal has been recharacterized on the title page to reflect 
a claim for service connection for a psychiatric disorder, to 
include PTSD.  (The RO issued a rating decision, in February 
2007, in which service connection for major depressive 
disorder was denied.)

The Board notes that the appellant's claim for service 
connection for a nervous disorder was originally denied in a 
December 2002 rating decision.  The appellant was notified 
the next month and did not appeal.  The December 2002 rating 
decision, therefore, represents the last final action on the 
merits of the service connection claim for a nervous 
disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  That 
December 2002 rating decision also represents the last final 
decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board notes that the appellant initially requested a 
personal hearing at the RO in an August 2006 written 
statement.  That personal hearing was scheduled for October 
22, 2007.  However, the decision review officer conference 
report from October 22, 2007, states that the appellant 
withdrew his request for a personal hearing.  Therefore, no 
outstanding hearing request exists.

The Board also notes that the appellant initially requested a 
Board hearing at the RO in his August 2006 VA Form 9.  The 
appellant thereafter requested a videoconference hearing in a 
written statement dated in September 2006.  That 
videoconference hearing was scheduled for March 5, 2009.  
However, in a written statement submitted on March 5, 2009, 
the appellant withdrew his request for a Board hearing.  As 
no outstanding hearing request exists, the case is now ready 
for appellate review.

The issue of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), is addressed in the REMAND portion of the 
decision below and that issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 2002 RO rating decision denied the 
appellant's claim of entitlement to service connection for a 
nervous disorder (PTSD).

2.  Additional evidence submitted since the unappealed 
December 2002 RO rating decision relates to an unestablished 
fact necessary to substantiate the nervous disorder (PTSD) 
claim; and, when considered by itself or together with 
previous evidence of record, raises a reasonable possibility 
of substantiating that service connection claim.

3.  No right or left ear hearing loss was manifested in 
service or to a degree of 10 percent within one year of 
service separation and is unrelated to service.

4.  No cardiac disorder was manifested in service or to a 
degree of 10 percent within one year of service separation 
and is unrelated to service.

5.  There is no competent medical evidence of any nexus 
between the appellant's current bilateral hearing loss and 
his active service.

6.  Bilateral hearing loss did not have its onset during 
service and the current hearing loss is unrelated to service.

7.  Service medical records contain no findings or diagnoses 
of any chronic cardiac or cardiovascular disorder nor was any 
such chronic cardiac/cardiovascular disorder clinically 
documented until many years after the appellant's separation 
from active duty in January 1968.

8.  There is no competent medical evidence of any nexus 
between the appellant's current cardiovascular disorders, 
including coronary artery disease (CAD), and his active 
service.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied the 
appellant's claim for service connection for a nervous 
disorder (PTSD) is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the December 2002 
rating decision is new and material, and serves to reopen the 
appellant's claim of entitlement to service connection for a 
nervous disorder (PTSD).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.303 (2009).

3.  Service connection for right and left hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

4.  Service connection for a cardiac disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, the Board is granting the appellant's attempt 
to reopen the claim for service connection for a nervous 
disorder (PTSD); the Board is granting in full the benefit 
(reopening of the claim) sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist in 
relation to the nervous disorder (PTSD) service connection 
claim, such error was harmless and will not be further 
discussed.

Turning to the three remaining service connection claims, the 
appellant was notified of the information necessary to 
substantiate his hearing loss and cardiac disorder service 
connection claims by correspondence dated in August 2005 
(prior to the initial AOJ decisions in this matter).  The 
appellant was also notified of the information necessary to 
substantiate his left ear service connection claim by means 
of correspondence dated in April 2008.  These documents 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  In these letters, the 
RO informed the appellant about what was needed to establish 
entitlement to service connection.  The letters informed the 
appellant of what evidence was required to substantiate the 
service connection claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
asked to submit evidence and/or information in his possession 
to the AOJ.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed as to his service connection claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this 
case, the appellant's service medical records were reviewed.  
VA medical treatment records have been associated with the 
claims file and reviewed.  The appellant was afforded a VA 
medical examination.  The appellant was also provided with 
the opportunity to offer testimony at a personal hearing at 
the RO and a Board videoconference hearing, but he cancelled 
each of those scheduled hearings.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  In a written 
statement received in December 2008, the appellant declared 
that he had no other information or evidence to submit.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO advised the 
appellant of such information concerning ratings and 
effective dates in documents issued in July 2006, and April 
2008.  In addition, because each one of the appellant's 
service connection claim is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  

Even if complete notice was not sent before the initial AOJ 
decisions in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.  The Board observes that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
Veteran.  Thus, the Board finds that any error in the timing 
of the appellant's notification of the VCAA constituted 
harmless error.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims 
decided below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  New and material evidence for psychiatric claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The December 2002 rating 
decision, in which the appellant's nervous disorder (PTSD) 
service connection claim was finally disallowed on the 
merits, is final.  38 C.F.R. § 20.1103.  This is so because 
the appellant was notified of the denial in the next month, 
and he did not appeal the AOJ decision within the time period 
allowed.  The nervous disorder (PTSD) claim may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the December 
2002 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to 
be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The appellant's claim for service connection for a nervous 
disorder (PTSD) was denied by the AOJ in essence because the 
probative evidence did not include any confirmed stressor 
incident during service; any new and material evidence must 
relate to this.

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The evidence considered by the AOJ in making its December 
2002 decision included such evidence as the appellant's DD 
Forms 214, his service medical treatment records, his service 
personnel records, his VA Form 21-526 and various written 
statements, and VA medical treatment records dated between 
1997 and 2002.  The evidence added to the record subsequent 
to the issuance of the December 2002 rating decision includes 
written statements from the appellant and his representative, 
VA treatment records dated between 1998 and 2008, and an 
April 2008 response from the United States Armed Services 
Center for Unit Records Research (CURR) (now the Joint 
Services Records Research Center (JSRRC)).

The appellant has indicated that his stressors included an 
incident in June 1967 in which his unit was headed back to 
base and encountered sniper fire en route.  The appellant 
further indicated that members of his unit were wounded in 
this incident.  The CURR report indicates that forward 
support area elements of the appellant's unit did come under 
enemy fire during a return trip to base and that one member 
of the unit was wounded in the stomach.  In addition, the 
October 2008 VA psychiatric examination report states that 
the appellant met the DSM-IV stressor criterion, that the 
appellant has experienced some symptoms of PTSD since 
service, that he was exposed to upsetting incidents in 
Vietnam that more likely than not contribute to his PTSD 
symptoms and that the appellant's PTSD was just as likely as 
not to have been the cause of changes in the appellant's 
functional status.  

The Board notes that the appellant is competent to report 
that he has received treatment for PTSD.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  As previously noted, the 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
addition, an April 2008 VA psychiatry progress note that 
includes an Axis I diagnosis of PTSD.  Thus, the claims file 
contains evidence of a current diagnosis of PTSD that is 
related to the appellant's in-service experiences in Vietnam.  

The Board therefore finds that the evidence submitted 
subsequent to the December 2002 rating decision provides 
relevant information as to the question of whether the 
appellant suffers from a psychiatric disorder that is related 
to his active service.  The Board finds that the evidence 
cited above constitutes new and material evidence sufficient 
to reopen the claim for service connection for a psychiatric 
disorder, including PTSD.  Having reopened the claim, the 
psychiatric disorder service connection claim is addressed in 
the REMAND section which follows.

II.  Service connection claims

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  

Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 C.F.R. 
§ 3.303(a).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Certain chronic disabilities may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).



A.  Hearing loss claims

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The Court explained 
that the threshold for normal hearing is from 0 to 20 
decibels and that higher threshold levels indicate some 
degree of hearing loss.  Hensley, at 157.  The Court further 
opined that 38 C.F.R. § 3.385 operates only to establish when 
a hearing loss can be service connected.  Hensley at 159.  It 
was also found that, regardless of when the criteria of 
38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss is related to disease or injury that 
was incurred in or aggravated by service.

The appellant contends that he has diminished hearing 
capability in each ear that was caused by the same forces 
that were responsible for his tinnitus that is service-
connected.  Review of the appellant's service medical records 
reveals that he underwent a service entrance audiometric 
examination in October 1965; the puretone threshold results 
for each ear, in decibels and converted from ASA units to ISO 
(ANSI) units, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25 
25
20
20
10
LEFT
25
20
15
20
10

The appellant was tested at the time of his separation 
examination in May 1966.  The pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
0
10
LEFT
-5
-5
-5
0
10

The first clinical evidence of record that documents the 
appellant's loss of hearing is found in an October 2001 VA 
mental health clinic report that indicated that the appellant 
had decreased hearing.  However, that report did not contain 
any opinion as to the etiology or onset date of the 
appellant's hearing loss.

The appellant underwent a VA audiometric examination in 
December 2007; the examiner reviewed the claims file.  After 
reviewing the claims file and examining the appellant, the VA 
audiologist noted that there was no documentation of right or 
left ear hearing loss at the time of the appellant's service 
separation in January 1968.  The appellant's in-service and 
post-service noise exposure was considered by the audiologist 
who concluded that it was less likely than likely that the 
appellant's hearing loss in either ear occurred due to his 
military service.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The appellant contends that he now suffers from bilateral 
hearing loss that is etiologically due to service.  Viewing 
the evidence in a light most favorable to the veteran, the 
evidence of record indicates that he demonstrated no right 
ear hearing loss and no left ear hearing at the time of his 
separation from service in January 1968.  There is no medical 
evidence of record to establish that the appellant was ever 
treated for, or diagnosed with, any hearing loss in service.  
There is no evidence of record that the appellant had hearing 
loss in either ear to a compensable degree within one year of 
his separation from service.  The hearing loss was not 
clinically demonstrated in the evidence of record until 2002.  
The first documentation of any hearing loss, therefore, 
occurs more than thirty years after the appellant's 
separation from service.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated bilateral hearing loss 
cannot be said to be related to service by way of direct 
incurrence or by manifestation within the presumptive period, 
the Board concludes that the claim for entitlement to service 
connection for bilateral hearing loss  must be denied.  The 
Board also notes that the evidence of record is not in 
equipoise on the question of whether the appellant's right or 
left ear hearing loss should be service connected.

There is no medical evidence of record to establish that the 
appellant complained of, or was treated for, any right or 
left ear hearing loss while he was on active duty.  There is 
no medical evidence of record to demonstrate that the 
appellant experienced any right or left ear hearing loss as a 
result of the service-connected tinnitus.  There is no 
evidence of record that the appellant exhibited any right or 
left ear hearing loss to a compensable degree within one year 
of his separation from service in January 1968.  The absence 
of any evidence of the claimed right or left ear hearing loss 
in the service medical records or of persistent symptoms of 
right or left ear hearing loss between 1968 and 2001 
constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any right or left ear 
hearing loss during his service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of right or 
left ear hearing loss until many years after the appellant's 
1968 separation from service is itself evidence which tends 
to show that no right or left ear hearing loss was incurred 
in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

In addition, the "absence" of evidence or "negative" 
evidence of the claimed condition during service is supported 
by affirmative evidence that tends to show that the claimed 
disorder was not incurred during that time.  Such affirmative 
evidence consists of the January 1968 separation examination 
report that indicates that the appellant's right and left ear 
hearing was normal.  The finding of "normal" on said 
clinical evaluations is medical evidence indicating that the 
claimed right ear hearing loss was not present on examination 
in January 1968.  Thus, this is positive evidence that the 
appellant was not experiencing right or left ear hearing loss 
during active duty.  Furthermore, the clinical opinion of 
record on the question of etiology and onset date does not 
relate the appellant's right or left ear hearing loss to his 
active military service.

The appellant contends that his bilateral hearing loss is due 
to service.  The Board is charged with the duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Further, the Court has held that in adjudicating a claim, the 
Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the appellant's competence to 
report sustaining bilateral hearing loss that is 
etiologically due to his military service, as well as his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr and Washington, the Court noted that a 
veteran is competent to testify to factual matters of which 
he had first-hand knowledge, and citing its earlier decision 
in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the personal knowledge of the witness; see also 38 C.F.R. 
§ 3.159(a)(2).

In this capacity, the Board notes that, while the appellant 
is competent to say that he experienced hearing problems in 
his ears while in service, he does not have the expertise to 
state that he met the requirements of 38 C.F.R. § 3.385 prior 
to December 2007, the date of VA testing; audiometric testing 
would be required.  Written statements of the appellant to 
the effect that his bilateral hearing loss is causally 
connected to his active service are not probative as there is 
no evidence in the record that he has any medical knowledge 
or expertise to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's bilateral hearing 
loss is not related to his active service.  While it is 
apparent that the appellant does currently experience right 
and left ear hearing loss, the medical evidence of record as 
a whole supports the proposition that there is no etiological 
relationship between the origin and/or severity of that 
condition and service.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims of service connection for right and left ear hearing 
loss.  As such, the evidence is insufficient to support a 
grant of service connection for the hearing loss in either 
ear.  For the above reasons, the Board finds that the 
preponderance of the evidence is against the appellant's two 
hearing loss claims.  Because the preponderance of the 
evidence is against the bilateral hearing loss service 
connection claim, the benefit of the doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

B.  Cardiac disorder claim

Review of the appellant's service medical treatment records 
indicates that he had a chest x-ray examination in October 
1965 that revealed no significant abnormalities.  The 
appellant underwent a service separation examination in 
January 1968.  On the associated report of medical history, 
the appellant reported that his father had had a heart 
attack.  On physical examination, the appellant's blood 
pressure was 134/60 and no significant abnormalities were 
noted in regard to the appellant's chest, heart or vascular 
system.  The associated chest x-ray was negative.

After service, the appellant submitted a claim for VA 
benefits in September 2002; he did not mention any heart 
condition.  He did not mention any treatment for a cardiac 
disorder in service.  The appellant submitted another VA Form 
21-4138 in August 2005; he claimed entitlement to service 
connection for heart.  VA reports of cardiac testing 
conducted in October 2003 indicate the presence of a cardiac 
abnormality.  A cardiac catheterization revealed one-vessel 
CAD.  A stent was placed in November 2003.  The appellant was 
also note to have presented with unstable angina.  VA medical 
records dated between 2003 and 2008 indicate that the 
appellant continued to receive treatment for his 
cardiovascular disease, but there is no medical opinion 
regarding the onset date or the etiology of the CAD.  

As previously noted, service connection may be granted for a 
chronic disability resulting from a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110.  The appellant contends that his current cardiac 
pathology is related to his active service.  

However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does 
not meet this burden by merely presenting his opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The statements of the 
appellant's representative concerning the etiology of the 
appellant's current cardiovascular pathology also do not rise 
to the level of a probative medical opinion as to diagnosis 
or causation.  Moreover, such chronicity, as reported in this 
matter, is not demonstrated when the sole evidentiary basis 
for the asserted continuous symptomatology was the sworn 
testimony of the claimant and when "no" medical evidence 
indicated continuous symptomatology.  McManaway v. West, 13 
Vet. App. 60, 66 (1999).

The service medical treatment records of the appellant do not 
reveal any diagnosed cardiac pathology.  The appellant's VA 
treatment records do not document any cardiac disease prior 
to 2003.  For example, in a March 1998 treatment note, the 
appellant denied adult illnesses and did not mention any 
chest pains or other cardiac symptoms.  His doctor noted that 
the appellant's father had died from a myocardial infarction 
at the age of 58, and that the appellant reported smoking two 
packs of cigarettes per day.  On physical examination, there 
were no findings of any cardiac abnormalities.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

The competent medical evidence of record indicates that the 
appellant was not diagnosed with any cardiovascular disorder 
in service and that he was not diagnosed with any 
cardiovascular disorder until the early 2000s - more than 
thirty years after his separation from service.  The 
contemporaneous medical records in evidence point to the 
onset of cardiac pathology in the 2000s with risk factors 
such as family history and smoking history, but nothing 
related to military service. 

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  See Rabideau, 
supra.  Because the totality of the medical and non-medical 
evidence of record shows that any currently demonstrated 
cardiovascular condition is not likely related to service, 
the Board finds that the claim for entitlement to service 
connection for a cardiac disorder, including CAD, must be 
denied.  The Board finds that the evidence of record is not 
in equipoise on the question of whether the appellant has any 
current claimed cardiac disorder that should be service 
connected.  

Furthermore, the evidence of record contains no medical 
opinion or evidence that indicates an etiologic relationship 
exists between the appellant's active military service and 
his current claimed cardiovascular condition.  Because the 
totality of the medical and nonmedical evidence of record 
shows that the appellant's currently demonstrated 
cardiovascular disorders, including CAD, cannot be said to be 
related to service by way of direct incurrence or by 
manifestation within the presumptive period, the claim for 
entitlement to service connection for any such cardiac 
disorder must be denied.  The evidence of record is not in 
equipoise on the question of whether the appellant's cardiac 
pathology should be service connected.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed 
cardiovascular conditions are not related to his active 
service on a direct basis, or on a presumptive basis.  While 
it is appears that the appellant currently has CAD, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of any cardiac pathology and 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claim of service 
connection for a cardiac/cardiovascular disorder.  As such, 
the evidence is insufficient to support a grant of service 
connection for any such disorder.  

Since the preponderance of the evidence is against the 
appellant's service connection claim, the benefit-of-the-
doubt doctrine does not apply.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

The claim for service connection for a psychiatric disorder, 
including PTSD, is reopened; to that extent only, the claim 
is granted.

Entitlement to service connection for right and left ear 
hearing loss is denied.

Service connection for a cardiac disorder, including CAD is 
denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

As previously noted, the United States Court of Appeals for 
Veterans Claims (Court) has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App 1 (2009).  Therefore, the issue on appeal has been 
recharacterized on the title page to reflect a claim for 
service connection for a psychiatric disorder, to include 
PTSD.

Review of the evidence of record indicates that there are 
records relating to treatment of the appellant's psychiatric 
condition that are not of record.  The VA medical treatment 
records state that the appellant has received inpatient 
treatment.  The associated VA hospital records have not been 
obtained.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private, Vet Center and VA 
treatment records should be obtained and associated with the 
claims file.

In view of the account given by the appellant of events that 
happened in service and of the medical treatment that 
followed, the Board will ask for the AMC/RO to attempt to 
develop the record further as will be explained below.  
Regardless of whether additional records are obtained, the 
appellant should also be afforded a VA examination to 
determine if any diagnosed PTSD/psychiatric disorder is 
related to his active military service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen, 
supra.  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id.  The occurrence of a stressor is an adjudicatory 
determination.

The provisions of 38 C.F.R. § 3.304(f) indicate, in pertinent 
part, that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Section 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
stressors must be corroborated by service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In this case, the record does not clearly indicate that the 
RO decided the question of whether the appellant engaged in 
combat.  In addition, there is no indication that the RO 
considered the holdings of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen or Pentecost, supra.

Corroboration of stressors may be a part of an official 
military record.  In claims such as the appellant's, credible 
supporting evidence that the claimed in-service event 
actually occurred cannot be provided by medical opinion based 
on post-service examination.  Moreau v. Brown, 9 Vet. App. 
389, 394-96 (1996).  This is so in this case because the 
appellant does not have any of the decorations that would 
generally serve as evidence, without need of further 
corroboration, that he engaged in combat.  See M21-1, Part 
III, para. 5.14b(1).  The appellant avers that he was 
subjected to enemy attack while he served in Vietnam.  In 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The appellant was in Vietnam from September 1, 1966 until 
August 31, 1967; his service personnel record shows that he 
served as a supply specialist and a supply clerk with the 
148th Service and  Supply Company which was based at Nha 
Trang in Vietnam.  The appellant has indicated that his 
stressors included an incident in June 1967 in which his unit 
was headed back to base and encountered sniper fire en route 
with casualties.  The CURR report indicates that forward 
support area elements of the appellant's unit did come under 
enemy fire during a return trip to base and that one member 
of the unit was wounded in the stomach.  Thus, the CURR 
confirmed that an incident in which a member of that unit was 
wounded by enemy fire as described by the appellant did occur 
within 30 thirty days of the time given by the appellant.

The record therefore tends to show that the appellant was, at 
least for part of his tour in Vietnam, potentially exposed to 
enemy attack.  VA treatment records reflect that the 
appellant has been diagnosed with PTSD.  Other psychiatric 
diagnoses, such as major depressive disorder and ethanol 
abuse, are also of record.  The current VA mental health 
treatment records indicate that the appellant's PTSD 
diagnosis is related to Vietnam stressors.  The VA 
psychiatrist who conducted the October 2008 examination 
concluded that a diagnosis of PTSD was not warranted.  But 
this examiner also stated that the appellant met the DSM-IV 
stressor criterion, that the appellant has experienced some 
symptoms of PTSD since service, that the appellant was 
exposed to upsetting incidents in Vietnam that more likely 
than not contribute to his PTSD symptoms and that the 
appellant's PTSD was just as likely as not to have been the 
cause of changes in the appellant's functional status.  

The Board finds the examiner's statements and conclusions to 
be contradictory and confusing.  Therefore, the appellant 
should be afforded another examination while the case is in 
remand status to ascertain the nature, onset date and 
etiology of any current psychiatric pathology.

These considerations require further gathering of military 
and medical records as well as investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2009) is completed.  Specifically, 
following the holding in Clemons v. 
Shinseki, 23 Vet. App 1 (2009), the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his recharacterized claim of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
and of what part of such evidence he 
should obtain and what part the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  All VA medical treatment records 
relating to any psychiatric, 
psychological, or counseling treatment of 
the appellant (in patient or outpatient) 
since service not already of record 
should be identified and obtained.  All 
of these records should be associated 
with the claims file.  If there are no 
records, documentation used in making 
that determination should be included in 
the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all private medical care 
providers who have treated him for any 
psychiatric disorder since service.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

4.  The AMC/RO should provide the 
appellant another opportunity to submit a 
comprehensive statement containing as 
much detail as possible regarding his 
alleged in-service stressors.  He should 
be asked to provide specific details, 
such as the dates, locations, detailed 
descriptions of events, and identifying 
information concerning all stressors, as 
well as any other witnesses, including 
their names, ranks, units of assignments, 
or any other identifying details.  The 
appellant is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event and that he must be as 
specific as possible.

5.  The AMC/RO should undertake necessary 
action to attempt to verify the 
occurrence of the appellant's alleged in-
service stressor(s).  The AMC/RO should 
forward to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
entity all supporting evidence (to 
include any probative evidence submitted 
by the appellant).  If JSRRC's research 
of available records for corroborating 
evidence leads to negative results, the 
AMC/RO should notify the appellant and 
his representative, and afford them the 
opportunity to respond.  The AMC/RO 
should also follow up on any additional 
action suggested by JSRRC.

6.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the AMC/RO should prepare a 
report detailing the occurrence of any 
specific in-service stressors deemed 
established by the record.  This report 
is then to be added to the appellant's 
claims file.  If the occurrence of no 
claimed in-service stressor(s) is/are 
verified, then the AMC/RO should so state 
in its report.

7.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should arrange for 
the appellant to be examined by a 
psychiatrist in order to evaluate any 
present mental disorders.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.  

The purpose of the examination is to 
determine the nature and etiology of the 
appellant's current psychiatric 
disorder(s), to include whether PTSD is 
present, and, if so, whether it is 
related to any in-service stressor(s).  
(The AMC/RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the 
record.)  An opinion in response to the 
questions below should be obtained even 
if the appellant does not report for the 
examination.

The examiner, after examination of the 
appellant and review of his entire 
medical history, to include in-service 
and post-service medical reports (or 
claims file review alone if the 
examination is not accomplished), should 
provide an opinion as to the diagnosis 
and medical probabilities that each 
psychiatric disorder found is related to 
the appellant's military service.  The 
examiner should also reconcile all 
psychiatric diagnoses documented in the 
appellant's records and provide a current 
psychiatric diagnosis(es).

With respect to the claimed PTSD, the 
examiner must be provided with a list of 
the in-service stressor(s), if any, found 
by the AMC/RO to be corroborated by the 
evidence, the receipt of which should be 
acknowledged in the examination report.  
The examiner must determine whether the 
appellant has PTSD and, if so, whether 
any in-service stressor(s) found to be 
established by the AMC/RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the AMC/RO may be considered as 
stressors.  The examiner should utilize 
THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, (4th ed. 1994) (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

In addition, the examiner should state 
whether it is at least as likely as not 
that the etiology of the appellant's 
current psychiatric pathology (other than 
PTSD) is attributable to any disease or 
incident suffered during his active 
service; any disease or incident suffered 
prior to service; any disease or incident 
suffered after service; or to a 
combination of such causes or to some 
other cause or causes.

Specifically, the examiner must address 
the questions of:

a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (January 1966 to January 
1968)? and

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of his 
service separation in January 1968? 

The examiner should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

8.  Upon receipt of the VA psychiatric 
examination report, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  

9.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the issue on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

10.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable 
statutes/regulations considered pertinent 
to the issue on appeal.  The appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


